Citation Nr: 0406777	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  98-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for loss of vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1941 to July 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At his September 2003 Board hearing, when asked if a doctor 
ever told him that his eye problems were due to the service-
connected malaria, the veteran testified that he had seen 
many doctors.  The veteran should identify the doctors who 
have linked his visual loss to his service-connected 
disability and the RO should request the records of these 
physicians.  

Service connection has been granted for nicotine dependence 
and for arteriosclerotic coronary artery disease, status post 
myocardial infarction, secondary to smoking.  In a letter 
dated in May 1998, a private physician diagnosed macular 
degeneration as secondary to tobacco use and nicotine 
dependence.  The Board "must review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  The Court has extended this principle "to 
include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 
396, 400 (1994).  The May 1998 private physician letter 
raises the possibility of service connection secondary to 
diseases other than malaria.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

Pursuant to VCAA, the RO should notify the veteran of the 
information he must submit to substantiate his claim.  In 
this case, the RO should tell the veteran that he must submit 
evidence from a physician or other competent medical 
professional which links his visual disorders to a service-
connected disability.  Further, to substantiate the claim, 
the evidence he submits must have sufficient probative weight 
to put the evidence in approximate balance.  Also, he must 
provide names, addresses and releases for the doctors who 
have treated him and report for an examination, if needed for 
the opinion requested below.  

The case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should ask the veteran to 
complete releases, with names and address 
of all caregivers who have treated his 
eyes.  Those who linked his eye disorders 
to service-connected disability are 
particularly desirable.  After the 
releases have been returned, the RO 
should ask the listed caregivers for a 
complete copy of the veteran's medical 
records.  

3.  The RO should ask the doctor who 
provided the April 2003 opinion to review 
the claims file and express an opinion as 
to: 
?	Whether it is as likely as not that 
the veteran has macular degeneration 
or any eye disorder due to service-
connected nicotine dependence, or 
service-connected arteriosclerotic 
coronary artery disease, status post 
myocardial infarction, or any other 
service-connected disability.  A 
complete explanation should be 
provided.  
?	If the doctor is of the opinion that 
part of the veteran's vision loss is 
due to service-connected disability, 
he should express an opinion as to 
what percentage is due to the 
service-connected disability and 
what percentage is due to non-
service-connected causes.  
If the doctor cannot express an opinion 
without further examination of the 
veteran, such examination should be 
scheduled.  Any indicated tests or 
studies should be accomplished.  

4.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




